 

___ FILED muck,
——— ENTERED sunk Ch
. COUNSEL/PARTIES OF SECEGR

 

UNITED STATES DISTRICT COURT JAN 2.1 2020 |
|
I

 

 

DISTRICT OF NEVADA |
CLERK US PiSTRICT COURT

“ee DISTRICT OF PEVADA a

BY: “ov
UNITED STATES OF AMERICA, )

)  2:96-CR-0085-LDG-BNW

Plaintiff, )
)
VS. )
)
CHI PANG LEE )
)
Defendant. )

 

ORDER

The matter before the court is to clarify the order of restitution previously entered as part
of the Judgment in a Criminal Case (ECF#182), sentencing held on March 25, 1997. Upon
further review of the restitution order in this matter, the specifics needed to complete the order of

restitution were not made a part of the Judgment. Therefore, good cause appearing,

IT IS ORDERED that the defendant shall make restitution to the following payee(s)

listed below:

Name of Payee: MGM GRAND HOTEL AND CASINO
Amount of Restitution: $180,720.00

Name of Payee: SHERATON DESERT INN HOTEL AND CASINO
Amount of Restitution: $412,050.00

Name of Payee: LAS VEGAS HILTON HOTEL AND CASINO
Amount of Restitution: $175,350.00
Total Amount of Restitution ordered: $768,120.00**
** Joint and Several with co-defendants

Dated this A day of January, 2020.

 
